TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 23, 2019



                                      NO. 03-19-00016-CV


                                  Stephen J. Seavall, Appellant

                                                 v.

                                 The Cadle Company, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SHANNON
                 AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the order of dismissal signed by the trial court on October 11, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s order of dismissal.

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.